Citation Nr: 0903585	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an effective date earlier than August 16, 
2000, for the grant of a 20 percent rating for right knee 
instability.


REPRESENTATION

Appellant represented by:	Michael F. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to June 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a May 1998 decision the RO granted service connection for 
chondromalacia of the right knee, and assigned an initial 10 
percent evaluation, effective June 23, 1977.  The veteran 
disagreed with the initial 10 percent disability rating.  

In a March 2000 rating action, the RO increased the 
evaluation of the service-connected right knee chondromalacia 
to 20 percent, effective from June 16, 1999.  In a June 2001 
rating action, the RO continued a 20 percent disability 
rating for the right knee chondromalacia, and granted service 
connection for right knee instability, with an initial 20 
percent rating, effective August 16, 2000.  The veteran 
expressed disagreement with the disability rating.  

In August 2007, the Board remanded this case for the issuance 
of a statement of the case in response to the veteran's 
disagreements with the initial evaluations for his right knee 
disabilities.  He was advised in the remand that the issues 
would not be certified to the Board unless he submitted a 
timely substantive appeal in response to the statement of the 
case.  In August 2007, the RO issued a statement of the case.  
In February 2008, the RO noted that the appeal period had 
expired and no substantive appeal had been received with 
regard to higher initial ratings for the right knee 
disabilities.  The appeal was closed.

The appeal with regard to the effective date for the grant of 
a 20 percent rating for right knee instability arose from a 
February 2005 rating decision that found that entitlement to 
an earlier effective date was not warranted.  In the 
September 2005 statement of the case, the RO noted that the 
June 2001 rating decision that had assigned the effective 
date was now final, and that the veteran had not alleged a 
specific error of fact or law in that decision.


FINDINGS OF FACT

1.  The veteran did not submit a timely notice of 
disagreement with the RO's June 2001 decision establishing 
August 16, 2000 as the effective date for the grant of a 20 
percent rating for right knee instability.

2.  At the time of the June 2001 decision there was no 
evidence of right knee instability, nor was the decision the 
product of an outcome determinative error.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision that established August 16, 
2001 as the effective date for the grant of a 20 percent 
rating for right knee instability is final.  38 U.S.C.A. § 
7105(b),(c) (West 2002).   

2.  The June 2001 rating decision was not the product of 
clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable to claims of CUE.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  There can be no valid 
free standing claims for an earlier effective date, and such 
claims lack legal merit.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  VA's General Counsel has held that the notice and 
assistance requirements of the VCAA are not applicable where 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
The General Counsel reasoned that there was no reasonable 
possibility that such a claim could be substantiated.  
VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Factual Background

Service treatment records reflect complaints of right knee 
pain and diagnosis of chondromalacia. 

Post-service clinical notes dated in August 1977 showed a 
full active range of motion in the right knee, with excellent 
power.  There was no effusion or ligamentus instability.  
Mild crepitation was noted with patellar motion, but there 
was no patellar hypermobility or apprehension.  

September 1977 VA treatment records show the veteran 
underwent an arthroscopy, arthrotomy procedure on his right 
knee for complaints of chronic pain and recurrent locking of 
the knee.  Physical examination revealed no effusion, 
positive patellar inhibition test, with pain and tenderness 
along the medial joint line.  The diagnostic impression was 
chondromalacia of the patella with possible internal 
derangement.  Private records show the veteran underwent an 
operative arthroscopy for internal derangement of the right 
knee in August 1994.  

A November 1985 VA examination report showed symptoms which 
included frequent popping of ligaments, crepitus and grinding 
sensations, and occasional swelling.  On physical 
examination, the medial collateral ligaments were firm.  
Drawer's sign was negative.  The patellofemoral test was 
positive.  The diagnosis was residuals of chondromalacia, 
right knee, symptomatic.  

VA outpatient treatment records dated between May 1986 and 
June 1993 show continued complaint of bilateral knee pain.  
October 1986 clinical notes show that upon physical 
examination, the right knee had no ligamental laxity, no 
effusion, and no crepitus.  May 1991 notes reflect the 
veteran reported intermittent pain and instability.  June 
1991 X-rays showed mild degenerative changes with spurs 
projecting posteriorly from the patellar.  The overall 
impression was minor degenerative changes, with no 
significant change from April 1985 X-rays.  A June 1993 MRI 
was interpreted as showing no evidence of lateral 
subluxation.  The cruciate and collateral ligaments were 
intact.  Increased signals within the posterior horn of the 
medial meniscus were consistent with degenerative origin as 
opposed to an intrinsic tear.

At a January 1998 VA examination, the veteran reported severe 
right knee pain.  He used a straight cane for ambulation, as 
well as a neoprene sleeve brace.  No clear cut medial or 
lateral instability was found.  Motor strength was 3 to 3-/5 
bilaterally.  X-rays revealed a possible small right 
suprapatellar joint effusion and mild degenerative 
osteoarthritis.  

The veteran underwent another VA examination in August 1999.  
He could not walk more than 100 feet, due in part to 
continued knee right pain.  Pain was present with prolonged 
standing or walking, and cold/damp weather.  The physical 
examination was positive for tenderness on palpation.  Mild 
Drawer's sign was present.  Varus and valgus stress tests 
could not be performed due to pain.  Motor examination showed 
3/5 muscle strength.  Deep tendon reflexes were hypoactive.  
The diagnosis was traumatic degenerative osteoarthritis, 
mild, status post two arthroscopic surgeries.

In a statement dated August 16, 2000, the veteran claimed 
entitlement to an increased rating for the right knee 
disability.

VA outpatient treatment records, dated from August 1999 to 
September 2000, show continued complaints of severe right 
knee pain with use of pain medications and a cane for 
ambulation.  April 2000 clinic notes reflect that the veteran 
complained his legs had been giving way and the pain level in 
his right knee was 10/10.  The clinical assessment was 
osteomalacia and degenerative joint disease of the knees with 
giving out, rule out right hip involvement.  X-rays showed 
degenerative joint disease, both hips.

The veteran underwent a VA examination in November 2000.  He 
reported to the examination in a wheelchair.  His claims file 
was reviewed by the examiner.  The examiner noted that right 
knee pain had persisted despite physical therapy treatment 
with heat, electrical stimulation, and ultrasound.  Physical 
examination revealed no apparent swelling, effusion, or 
tenderness to palpation on the bilateral joint line or 
sensitivity of the lateral joint line.  There was no patellar 
tracking.  There was positive patellar sign.  There was 
apparent mediolateral instability.  There was questionable 
Drawer sign, with good muscle strength in the right 
quadricep.  The diagnosis was osteomalacia patellar with 
degenerative spurring of the right knee with limitation of 
active range of motion.


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts or as arthritis degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 a 10 percent 
rating is assigned for slight recurrent subluxation or 
lateral instability; a 20 percent rating is assigned for 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the 
leg limited to 60 degrees warrants a noncompensable rating, 
flexion limited to 45 degrees warrants a 10 percent rating, 
flexion limited to 30 degrees warrants a 20 percent rating, 
and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Code 5260. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension 
limited to 5 degrees warrants a noncompensable rating, 
extension limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
extension limited to 20 degrees warrants a 30 percent rating, 
extension limited to 30 degrees warrants a 40 percent rating, 
and extension limited to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Code 5261.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel has determined that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (1997).  VA General Counsel thereafter 
concluded that a knee disability that is rated under 
Diagnostic Code 5257 warrants a separate rating for arthritis 
based on x-ray findings and limitation of motion; the 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  See VAOPGCPREC 23-97.  A separate 
evaluation for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).

Subsequently, the VA General Counsel further explained that 
if a veteran has a disability rating under Diagnostic Code 
5257 for instability of the knee, and there is also X-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 

Analysis

Earlier Effective Date

The veteran contends that the effective date of the 20 
percent rating for right knee instability should be October 
6, 1999 because his condition in October 1999 was essentially 
the same as it was in August 2000.  

There is no indication that the veteran submitted a timely 
notice of disagreement with the June 2001 decision assigning 
the August 16, 2000 effective date.  Absent CUE, that 
decision is final.  38 U.S.C.A. § 5109A, 7105(b),(c).

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1) ...the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE [clear 
and unmistakable error] must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).  In Caffrey v. 
Brown, 6 Vet. App. 377 (1994), the majority of the court held 
that failure on the part of VA to comply with its duty to 
assist veterans with the development of their claims could 
never constitute clear and unmistakable error.  The Court 
reached this conclusion on the basis that such a failure 
creates only an incomplete record, not one which is 
inaccurate.  Caffrey, 6 Vet. App. at 383.

More recently, the United States Court of Appeals for the 
Federal Circuit has held that in order to be CUE, the error 
must be of a type that is outcome determinative.  Glover v. 
West, 185 F.3d 1328 (Fed. Cir. 1999).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The veteran essentially argues and testified that the June 
2001 decision was erroneous in that the evidence prior to 
August 16, 2001, demonstrated instability of the right knee.  
The record did contain a report of instability in 1991 and 
reports that the veteran used a brace and had a possibly 
positive Drawer sign as early as July 1998.  The January 
1998, examination, however showed that there were no clear 
cut findings of instability, and there were no clinical 
reports of instability prior to the November 2000, 
examination.

The evidence, thus, did not undebatably show instability 
prior to August 16, 2000.  Hence, the selection of August 16, 
2000 as the effective date for the grant of a 20 percent 
rating for instability of the right knee did not involve a 
clear and unmistakable error. 

Because the June 2001 rating decision is final there is no 
legal basis for revisiting the effective date issue or 
granting an earlier effective date.  Rudd v. Nicholson.



ORDER

Entitlement to an effective date earlier than August 16, 
2000, for the grant of a 20 percent rating for right knee 
instability, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


